DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.
 				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imoto et al (US5497445).
Imoto, col. 5, teaches as the materials for the substrate 1, the following materials can be used: semiconductors (Si, GaAs, InP etc.), dielectric materials (ferroelectric materials such as LiNbO3, LiTaos; glasses such as SiO, glass group, compound galss 
The content of nitrogen being controlled to 18 atomic% so that the refractive index (the value for wavelength of 0.63 um) becomes 1.5415.
The silicon oxynitride layer as taught by Imoto is the same silicon oxynitride film adhesion to a transparent electrically conductive oxide as claimed in claim 1 and therefore it would be expected that the film as taught by Imoto would be wet etchable and remaining adhesive would form an opening to define and expose an electrode surface, the opening and the electrode surface being free of damage and contaminants as compared to a film subjected to plasma etching as claimed in claim 1.

Regarding claims 2 and 5, the type of metal and substrate do not further limit claim 1 as claim 1 is solely to a silicon oxynitride. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al (US5497445) as applied to claim 1.
Regarding claims 6-8, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Allowable Subject Matter
Claims 19-20 are allowed.
Imoto et al (US5497445) is regarded as the closest prior art of record. 
Although Imoto teaches a SiOxNyHz film (0.72≤x<1, 0<y≤.25, 0<z≤.03), Imoto does not teach a micro-electromechanical device or a microfabricated device comprising the layers as claimed in claim 19. 

Further, US6174820 teaches the use of silicon oxynitride (SiOxNy) as a sacrificial material for forming a microelectromechanical (MEM) device. 
This reference does not teach the silicon oxynitride deposited on a metal or transparent conductive oxide which is deposited on a substrate as claimed in claim 19.  

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        12/7/21